     Case 2:17-cv-04022 Document 12 Filed 10/27/20 Page 1 of 2 PageID #: 39




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


SHAWN COOK,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:17-cv-04022

DAVID BALLARD,

                               Defendant.



                                             ORDER

       Pending before this Court is a Complaint filed by Plaintiff Shawn Cook (“Plaintiff”).

(ECF No. 2.) By standing order entered on January 4, 2016, and filed in this case on September

22, 2017, (ECF No. 5), this action was referred to United States Magistrate Judge Dwane L.

Tinsley for submission of proposed findings and a recommendation for disposition (“PF&R”).

Magistrate Judge Tinsley filed his PF&R on October 9, 2020, recommending that this Court find

that Plaintiff’s Complaint fails to state a claim upon which relief can be granted against Defendant

David Ballard or, in the alternative, dismiss the Complaint for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure. (ECF No. 10 at 5.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

constitutes a waiver of de novo review and Plaintiff's right to appeal this Court's order. 28 U.S.C.

§ 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v.
     Case 2:17-cv-04022 Document 12 Filed 10/27/20 Page 2 of 2 PageID #: 40




Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de

novo review when a party “makes general and conclusory objections that do not direct the Court

to a specific error in the magistrate's proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on October 26, 2020. (ECF No. 10.) To

date, Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a

waiver of de novo review and Plaintiff's right to appeal this Court's order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 10), in its entirety and

DISMISSES the Complaint, (ECF No. 2), WITH PREJUDICE. The Court further DIRECTS

the Clerk to remove this action from the Court’s active docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          October 27, 2020
